BEAU CHAMP, Judge
(Concurring).
I am concurring in the original opinion and in the opinion overruling the motion for rehearing, though I wish to expressly state that I cannot concur in all of the reasoning given.
The statutory authority providing for the holding of court by one district judge for another was enacted with no thought that it may be used as an expedient to meet political engagements, or anything else less than situations which are unavoidable and for the purpose of expediting the trial of cases. The provision should be strictly construed for the improvement of judicial procedure. I see no ground for utilizing it for the convenience of either the judge or the litigants. If the opinions in this case are to be so construed then I am unable to concur in such conclusions. I do think, however, that the party on trial has some responsibility to protect his rights as the trial proceeds. Whether or not he agreed to the exchange of judges by express word is immaterial. The matter was fully explained to him and to his attorney. If objection is to be made it should have been revealed at that time.